Citation Nr: 1705679	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO. 09-49 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis, to include as due to exposure to herbicide agents. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3. Entitlement to an initial compensable disability rating, and in excess of 20 percent from April 25, 2016, forward, for bilateral hearing loss.

4. Entitlement to an initial compensable disability rating for posttraumatic arthrosis and metatarsalgia of the right foot prior to April 30, 2016, (a right foot disability) and in excess of 50 percent disabling for bilateral plantar fasciitis with bilateral hammertoes, metatarsalgia, and traumatic arthritis, from April 30, 2016, forward (a bilateral foot disability). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The December 2015 Remand, in pertinent part, included issues of entitlement to service connection for a left foot disorder, and entitlement to an initial compensable disability rating for a right foot disability. Following development requested by the Board, the RO, in a May 2016 rating decision, fully granted service connection for a left foot disorder. Therefore, this issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). However, in the same May 2016 rating decision, the RO combined the two foot disabilities into a single bilateral foot disability and assigned an increased disability rating of 50 percent, effective April 30, 2016. As the propriety of the disability rating for the right foot disability remains on appeal, the Board will also consider the propriety of the disability rating for the bilateral foot disability as of April 30, 2016.


FINDINGS OF FACT

1. The Veteran does not have a current disability of rheumatoid arthritis. 

2. The Veteran has a current acquired psychiatric disorder diagnosed as depressive disorder; the Veteran does not have a qualifying diagnosis of PTSD.

3. The Veteran's current depressive disorder did not begin during service and is not otherwise related to service. 

4. VA audiometric testing in June 2008 revealed a 56 decibel puretone threshold average in the right ear and a 55 decibel puretone threshold average in the left ear. Speech discrimination was measured at 92 percent in both ears.

5. VA audiometric testing in March 2010 revealed a 58 decibel puretone threshold average in the right ear and a 55 decibel puretone threshold average in the left ear. Speech discrimination was measured at 94 percent in both ears.

6. VA audiometric testing in April 2016 revealed a 69 decibel puretone threshold average in both ears. Speech discrimination was measured at 96 percent in both ears.

7. Prior to April 30, 2016, the Veteran's right foot disability was manifested by recurrent pain and swelling, increased fatigue and weakness, and decreased weight bearing tolerance. A pes planus, pes cavus, weak foot, hallux valgus, or hallux rigidus deformity has not been shown. 

8. Effective April 30, 2016, the Veteran's bilateral foot disability has been rated at the maximum schedular rating under Diagnostic Code 5276; loss of use of either foot has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for service connection for rheumatoid arthritis are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

3. The criteria for an initial compensable disability rating and in excess of 20 percent from April 25, 2016, forward, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2016).

4. Resolving all reasonable doubt in favor of the Veteran, for the initial rating period prior to April 30, 2016, the criteria for a 10 percent disability rating, but no higher, for a right foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5282 (2016).

5. The criteria for an increased disability rating in excess of 50 percent from April 30, 2016, forward, for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO issued a notice letter to the Veteran in January 2008 that met the VCAA notice requirements.

Regarding the increased rating claims, as these claims arise from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for bilateral hearing loss and right foot disabilities, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 
38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the September 2015 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examination in June 2008, February 2010, March 2010, October 2012, and April 2016. When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations and medical opinions are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions with sufficient rationale. See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). In addition, the VA examiner addressed all the relevant rating criteria for rating hearing loss and orthopedic disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Rheumatoid Arthritis

The Veteran contends he was diagnosed with rheumatoid arthritis during service and has continued to experience symptoms associated with rheumatoid arthritis since service. The Veteran has specifically indicated symptoms in both feet and his left knee as manifestations of his claimed rheumatoid arthritis. 

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). In this regard, rheumatoid arthritis is considered a "chronic disease," and therefore, certain presumptive service connection regulations apply. 38 C.F.R. §§ 3.303(b), 3.309(a). However, as the preponderance of the evidence demonstrates that the Veteran does not have a current disability manifested by rheumatoid arthritis, there is no valid claim of service connection regardless of the theory of entitlement. Therefore, further discussion regarding alternative theories of service connection is not needed.

Rheumatoid arthritis, a specific type of arthritis, is defined as "a chronic systemic disease primarily of the joints ... marked by inflammatory changes in [joint] structures and by muscle atrophy...The cause is unknown, but autoimmune mechanisms and virus infection have been postulated." See Dorland's Illustrated Medical Dictionary p. 157 (32nd ed. 2012); see also Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994). In contrast, degenerative arthritis, or osteoarthritis, is defined as "a non-inflammatory degenerative joint disease seen mainly in older persons, characterized by degeneration of the [joint] cartilage...It is accompanied by pain, usually after prolonged activity, and stiffness, particularly in the morning or with inactivity." See Dorland's Illustrated Medical Dictionary at pp. 150, 1344; see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992); Greyzck v. West, 12 Vet. App. 288, 291 (1999).

A January 1967 service consultation report reflects that the Veteran presented with a one-month history of pain and swelling at the right second toe; the Veteran denied any other joint involvement. The service physician indicated that a diagnosis of arthritis process should be ruled out with serial sedimentation rate testing (erythrocyte sedimentation rates (ESRs)), latex fixation testing, and subsequent examination. Additional service treatment records dated in January and February 1967 reflect continued complaints. 

A March 1967 service consultation report reflects that the Veteran reported progression of symptoms to include both feet. The service physician noted elevated sedimentation rates, normal latex fixation testing, normal venereal disease testing, and normal uric acid levels. Following examination, the service physician diagnosed chronic tenosynovitis, and noted that rheumatoid arthritis was "quite possible," while other diagnoses including Marfan's syndrome and lupus were less likely. A second notation reflects that "clinically [the Veteran] has early rheumatoid arthritis."

A June 1967 service treatment narrative summary reflects that the Veteran presented in March 1967 with a three-month history of foot pain, swelling, redness, and stiffness. The service physician noted a medical history notable for the Veteran's father being diagnosed with rheumatoid spondylitis, but negative for history of venereal disease, psoriasis, or bowel disorders. The service physician noted normal diagnostic testing and bloodwork, and indicated that the Veteran went on convalescent leave and returned asymptomatic. While originally a diagnosis of rheumatoid arthritis was provided to the Veteran's symptoms, the service physician indicated that the revised diagnosis was arthritis of undetermined etiology. 

August 1967 service treatment records reflect complaints of pain in the left knee in addition to both feet. A September 1967 service treatment record reflects that the Veteran presented with a "history of arthritis complaints, etiology not determined." 

The April 1968 service separation examination reflects a normal lower extremity and foot examination, with no defects or diagnoses relating to the joints listed by the examining physician. 

In the January 2008 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that his joints swell, which he attributed to being sprayed with Agent Orange. The Veteran specifically identified the right knee, and both feet. As a result of this statement, three separate claims were developed and adjudicated. Service connection has been granted for posttraumatic arthrosis of both feet. Service connection for a right knee disability was denied the same March 2009 rating decision that gave rise to the appeal; however, the Veteran did not initiate an appeal as to this issue. 

In December 2009, the Veteran filed a claim specifically for "entitlement to service connection for the left knee and rheumatoid arthritis." As a result of this statement, two separate claims were developed and adjudicated. Service connection was subsequently granted for a left knee disability, diagnosed as degenerative arthritis. 

Upon VA examination for the feet in February 2010, the VA examiner noted that review of the claims file revealed pain and severe swelling in both feet during service, necessitating treatment for three months; the Veteran was eventually diagnosed with rheumatoid arthritis. The VA examiner, a podiatrist, additionally indicated that the Veteran needed to wear orthotic inserts due to his rheumatoid arthritis. 

Upon VA examination in October 2012, the VA examiner initially indicated that the Veteran had been diagnosed with rheumatoid arthritis. Upon review of the claims file, the VA examiner noted an elevated ESR and an impression of early rheumatoid arthritis. Following examination, however, the VA examiner noted that the current examination did not show rheumatoid arthritis; specifically, the VA examiner found no synovitis or limitation of motion consistent with a diagnosis of rheumatoid arthritis. In addition, contemporaneous diagnostic testing revealed a normal ESR and negative rheumatoid factor testing. The VA examiner also performed a VA examination of the Veteran's left knee and diagnosed degenerative joint disease (osteoarthritis). 

During the September 2015 Board hearing, the Veteran testified that he was diagnosed with rheumatoid arthritis during service after being treated for bilateral foot swelling. The Veteran further testified that upon a visit to a VA hospital, he was told that he no longer has rheumatoid arthritis, and that he currently does not receive treatment for rheumatoid arthritis. The Veteran indicated that while he does not have rheumatoid arthritis, he continues to have bilateral foot complaints. 

Upon VA examination in April 2016, the Veteran reported that he initially sought treatment during service due to a one-month history of right foot swelling and pain, but symptoms moved to the left foot as well. The VA examiner noted that the preliminary diagnosis provided prior to admission for inpatient treatment was rheumatoid arthritis, but the final diagnosis was changed to arthritis of undetermined etiology. The Veteran denied being diagnosed or seeking treatment for rheumatoid arthritis following service. Following physical examination, the VA examiner indicated that the Veteran does not have rheumatoid arthritis and specifically compared the Veteran's symptoms to current diagnostic criteria. In review of service and post-service medical records, the VA examiner noted that "the incorrect diagnosis of 'rheumatoid arthritis' [] was relatively quickly changed to the correct diagnosis of 'arthritis of undetermined etiology.'" In addition, the VA examiner noted that a contemporaneous VA examiner diagnosed the Veteran with bilateral knee osteoarthritis and bilateral post-traumatic arthritis of both feet. In conclusion, the VA examiner opined that "there is insufficient evidence according to medical history, physical exam[ination], laboratory results, and radiographic studies to currently suggest rheumatoid arthritis as a valid diagnosis."

While the Veteran has consistently contended that he was diagnosed with rheumatoid arthritis during service, the preponderance of the evidence demonstrates that service connection is not warranted for rheumatoid arthritis. Specifically, the preponderance of the competent medical evidence demonstrates that the Veteran does not have a current disability manifested by rheumatoid arthritis. The October 2012 and April 2016 VA examiners both indicated that the Veteran did not present with a current disability with rheumatoid arthritis. The April 2016 VA examiner explained that while a provisional diagnosis of rheumatoid arthritis was provided upon hospital admission, the Veteran's final diagnosis was changed upon hospital discharge to arthritis of undetermined etiology. The Veteran reported that he has not been diagnosed with rheumatoid arthritis by any physician after service and that he does not receive treatment for rheumatoid arthritis. 

The Board has carefully considered the Veteran's statements, in which he reports that he was diagnosed with rheumatoid arthritis during service. The Veteran is competent to report symptoms, such as joint pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating pain to a specific medical diagnosis such as rheumatoid arthritis. Jandreau, 492 F.3d 1372, 1377. 

In contrast, the record does not contain any VA treatment records reflecting a referral to, or treatment by, a rheumatologist, nor does the Veteran contend that he has received any treatment by a rheumatologist. The only notations of rheumatoid arthritis documented in VA treatment records are notations made in regards to the medical history as reported by the Veteran. In comparison, the VA examiners specifically identified osteoarthritis and post-traumatic arthritis, not rheumatoid arthritis, as the Veteran's correct current diagnoses. 

The preponderance of the evidence is against a finding of a current disability of rheumatoid arthritis upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of rheumatoid arthritis at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability of rheumatoid arthritis upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service. 

The Board acknowledges that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability). In this regard, the Veteran has only identified both feet and his left knee as the joints affected by his claimed rheumatoid arthritis. The Veteran is already service-connected for post-traumatic arthritis of both feet and degenerative arthritis (osteoarthritis) of the left knee. Therefore, to the extent that the Veteran is seeking service connection for his affected joints regardless of how his symptoms are diagnosed, service connection is already in effect for all the joints identified by the Veteran, and there is no evidence of a separate disability. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

Throughout the pendency of the appeal, the Veteran has sought service connection specifically for PTSD. However, based on the evidence and arguments advanced in support of the appeal, the claim was recharacterized to include any acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

As discussed above, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden, 381 F.3d at 1167. However, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); 
38 C.F.R. § 4.125(a). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this final rule do not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in August 2015, and therefore the claim of service connection is governed by DSM-5.

After a review of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder. Specifically, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). In addition, the preponderance of the evidence is against a finding that the Veteran's currently acquired psychiatric disorder, diagnosed as depressive disorder, began during service or is otherwise related to service. 

Service treatment records reflect no reported symptoms of, diagnosis of, or treatment for an acquired psychiatric disorder. The April 1968 service separation examination report reflects a normal psychiatric examination. 

A December 2007 VA mental health treatment record reflects that the Veteran reported a depressed mood, a sense of worry, and difficulty sleeping. The Veteran reported symptoms since service, but symptoms worsened when he recently became unemployed. He denied flashbacks and nightmares, but reported not being the same since his return from Vietnam; he also reported avolition, anhedonia, anergia, decreased concentration, and impaired memory. The VA clinician diagnosed depression, not otherwise specified, and indicated questionable adjustment issues regarding his current situational issues. The VA clinician further indicated that PTSD should be ruled out upon further examination, but that the Veteran did not endorse a full spectrum of symptoms consistent with a PTSD diagnosis. 

In the January 2008 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran claimed service connection for PTSD. He indicated that he has experienced depression since discharge, which resulted in a failed marriage and a lack of desire to work. 

In a February 2010 statement, the Veteran described witnessing several fellow service members killed during action, which he described as "very stressful" and resulted in "a lot of guilt and anxiety in combat." The Veteran reported that these experiences left him depressed and withdrawn. In a February 2010 Memorandum, the Decision Review Officer of the RO indicated that the Veteran's statement about combat during service, including stressors, was verified.

In a February 2010 statement, the Veteran's sister indicated that she and others took the Veteran to a VA psychiatrist in October 1973 for treatment. She indicated that the Veteran was "wired differently," was "very undisciplined, and could not keep focused on any meaningful [] life issues, concerning money, studies, work ethic, and relationships with family, friends, and especially women." 

Upon VA examination in February 2010, the Veteran reported depression, guilt, shame, amotivation, difficulty focusing, helplessness, and anhedonia; he denied nightmares, intrusive memoires, irritability, hypervigilance, and sleeplessness. The Veteran reported received psychiatric treatment in the early 1970s and then again in 2007, at which time he was diagnosed with depression. The Veteran reported a history of drug and alcohol abuse, beginning in 1967 until he quit in 1987. He also reported serving seven years in prison, from 1971 to 1978, for forgery. Following examination, the VA examiner diagnosed depressive disorder, not otherwise specified, with periods of remittance and recurrence; the VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD. The VA examiner noted no documentation that the Veteran sought treatment for psychiatric symptoms during service or soon after service as reported by the Veteran. 

VA treatment records dated between October 2015 and March 2016 reflect that the VA clinician noted a history of depression and noted that the Veteran "felt this especially after he got out of the service." Following treatment, the VA clinician provided diagnoses of major depressive disorder, recurrent; alcohol dependence, in remission; anxiety not otherwise specified; and PTSD/combat veteran. 

Following VA examination in April 2016, the Veteran reported that he initially sought mental health treatment in 1978 or 1979 following encouragement from his sister. The Veteran indicated that he was seen on one occasion and prescribed anti-depressant medication, which did not lessen his symptoms; the Veteran did not seek additional mental health treatment until the 2000s. Following examination, the VA examiner provided two mental health diagnoses: other specified depressive disorder, in remission; and other specified personality disorder with cluster B traits. The VA examiner indicated that the depressive disorder manifested in depressive symptomatology that is responsive to anti-depressant medication in the context of a pre-existing personality disorder, which manifested in longstanding interpersonal, legal, and substance use problems. The VA examiner also identified very severe obstructive sleep apnea as affecting the Veteran's sleep quality and quantity. 

The VA examiner specifically indicated that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD. The Veteran reported two stressors, which the VA examiner were sufficient to meet a diagnosis of PTSD. However, the VA examiner noted that the Veteran did not report sufficient requisite symptoms for a diagnosis of PTSD. In addition, the VA examiner performed a review of the Veteran's mental health records and found that the medical records "consistently point to the absence of PTSD."

The VA examiner noted the Veteran's report of mental health treatment in 1978 or 1979, which was consistent with his sister's February 2010 statement, except the sister's statement indicated the Veteran sought treatment in 1973. The VA examiner indicated that the Veteran called his sister during the examination to reconcile this discrepancy as the Veteran was incarcerated in 1973; the sister agreed with the Veteran's recollection of the date of treatment. 

Regarding the diagnosed depressive disorder, the VA examiner opined that the acquired psychiatric disorder was less likely than not incurred in or otherwise related to service. The VA examiner noted that the Veteran's pre- and post-military history is significant for behavioral problems suggestive of a cluster B personality disorder, including substance abuse, working as a professional burglar that lead to his incarceration, and multiple marriages that ended in divorce. The VA examiner indicated that it was likely that symptoms and manifestations of the personality disorder was the reason the Veteran's sister encouraged the Veteran to seek treatment. Instead, the VA examiner noted that evidence of an acquired psychiatric disorder is first found in late 2007, when the Veteran was diagnosed with adjustment disorder and depressive disorder. The VA examiner noted, however, that the Veteran's symptoms resolved without treatment, and there was no subsequent treatment for an acquired psychiatric disorder until 2015. As support of this opinion, the VA examiner noted that anti-depressant medication was not effective in 1978 or 1979, but was effective in 2015. In conclusion, the VA examiner opined that the "objective data do not establish any causal/temporal relationship between the veteran's military service ... and his depression." 

The VA examiner further noted that "as in the majority of cases[,] the etiology of [the Veteran's] depression in late 2015 remains unclear, though severe [obstructive sleep apnea] probably contributed to its manifestation." While the VA examiner indicated that the specific etiology was unclear, a VA examiner is not required to provide the specific etiology of a medical condition. The VA examiner was asked to provide an opinion as to the likelihood that the Veteran's acquired psychiatric disorder began during service or was otherwise related to service. The VA examiner provided the requested opinion, indicating that "neither depression nor other specified personality disorder can be argued to have been caused by or incurred in military service." 

Given the above, the preponderance of the evidence is against a finding that the Veteran demonstrates a current diagnosis of PTSD. The Veteran has claimed several stressors in support of the appeal. The Veteran's statements about his combat during service, including stressors, have been verified. However, despite his contentions that he has PTSD, the February 2010 and April 2016 VA examiners both indicated that the Veteran did not meet the diagnostic criteria for PTSD under either the DSM-IV or DSM-5 criteria. 

In addition, the preponderance of the evidence is against a finding that the Veteran's currently-diagnosed depressive disorder began during service or is otherwise related to service. While the Veteran and his sister indicated that psychiatric symptoms manifested to such a degree so as to seek treatment approximately 10 years after service, the April 2016 VA examiner explained that these symptoms were more likely attributable to a personality disorder as opposed to an acquired psychiatric disorder. 

In general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Congenital or developmental "defects," such as a personality disorders, are considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect to be a valid exercise of the authority granted to the Secretary). Therefore, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is ... prohibited." 61 Fed. Reg. 52695, 52698 (Oct. 8, 1996).

The VA examiner identified the first documented symptoms attributable to the current diagnosis of depressive disorder was found in 2007. The absence of post-service findings of, diagnosis of, or treatment for depressive disorder for almost 40 years after service separation is one factor that tends to weigh against a finding that the depressive disorder began during service. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions or those of his relatives, neither the Veteran nor his relatives are competent to offer opinions as to the etiology of an acquired psychiatric disorder due to the medical complexity of the matter involved. Psychiatric disorders require specialized training for a determination as to diagnosis and causation, particularly in the context of a pre-existing personality disorder, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The February 2010 and April 2016 VA examination reports provide medical opinion evidence that weighs against the Veteran's claim. The opinions are competent and probative evidence. The VA examiners reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his depressive disorder, the Board finds that the depressive disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings.

Increased Rating for Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. 
§ 4.85(e). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

Upon private audiological examination in February 2008, the Veteran reported "extensive" hard of hearing in both ears. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
65
80
LEFT
40
40
35
80
80

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). The puretone threshold average, after rounding to the nearest whole number, was 55 decibels in the right ear and 59 decibels in the left ear. The VA examiner documented a speech recognition ability of 92 percent in both ears. The audiologist did not indicate which speech discrimination test was used, but noted that the Veteran demonstrated excellent word recognition for loud speech presentation levels in a quiet environment. The audiologist diagnosed mild sensorineural hearing loss to 2000 Hertz rapidly sloping to severe-to-profound sensorineural hearing loss bilaterally. 

Upon VA audiological examination in June 2008, the Veteran reported that his hearing loss caused difficulty understanding speech, resulting in embarrassment when interacting with other people. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
40
65
75
LEFT
40
40
35
70
75

The puretone threshold average, after rounding to the nearest whole number, was 56 decibels in the right ear and 55 decibels in the left ear. The VA examiner documented a speech recognition ability of 92 percent in both ears. The VA examiner diagnosed mild-to-moderate sloping to severe-to-profound sensorineural hearing loss in both ears. The VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing. The audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear and I for the left ear. The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (I), entered into Table VII, produce a zero percent disability rating for hearing impairment. 


An August 2009 VA audiology treatment record reflects a diagnosis of mild to severe-to-profound sensorineural hearing loss bilaterally with excellent speech recognition. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
60
70
LEFT
50
45
40
70
75

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471. The puretone threshold average, after rounding to the nearest whole number, was 51 decibels in the right ear and 58 decibels in the left ear. The VA audiologist noted that the Veteran's hearing was "essentially unchanged" since the June 2008 VA examination. The Veteran was fitted for hearing aids. 

Upon VA audiological examination in March 2010, the Veteran reported that his hearing loss caused a significant effect on his occupational and social functioning. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
75
80
LEFT
60
45
40
65
70

The puretone threshold average, after rounding to the nearest whole number, was 58 decibels in the right ear and 55 decibels in the left ear. The VA examiner documented a speech recognition ability of 92 percent in both ears. The VA examiner diagnosed mild to severe sensorineural hearing loss in both ears. The VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing. The audiometric findings, applied to Table VI, yield a Roman numeral designation of II for the right ear and I for the left ear. The Roman numeral designation for the right ear (II) along with the Roman numeral designation for the left ear (I), entered into Table VII, produce a zero percent disability rating for hearing impairment. 

Upon private audiological examination in March 2015, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
75
LEFT
50
45
50
75
80

The Board notes that in the December 2015 Remand, it was requested that a VA examiner interpret the March 2015 audiogram. While the April 2016 VA examiner did not translate the graphical audiogram into numerical values, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471. The puretone threshold average, after rounding to the nearest whole number, was 56 decibels in the right ear and 63 decibels in the left ear. The private audiologist did not provide results of speech discrimination testing or provide information regarding the effects of the Veteran's hearing loss on his overall functioning. 

Upon VA audiological examination in April 2016, the Veteran reported that his hearing loss caused difficulty understanding speech, resulting in difficulty interacting with other people. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
75
85
LEFT
55
55
60
75
85

The puretone threshold average, after rounding to the nearest whole number, was 69 decibels in both ears. The VA examiner documented a speech recognition ability of 96 percent in both ears. The VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing. The audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear and I for the left ear. The Roman numeral designation for the right ear (II) along with the Roman numeral designation for the left ear (II), entered into Table VII, produce a zero percent disability rating for hearing impairment. 

The preponderance of the evidence is against a finding of entitlement to an initial compensable disability rating and in excess of 20 percent from April 25, 2016, forward, for bilateral hearing loss. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes. The VA examination audiometric results are the only audiometric results during the appeal period that conform to the requirements outlined by 38 C.F.R. § 4.85. The August 2009 audiometric results documented by a VA audiologist in the course of treatment and provision of hearing aids as well as the March 2015 private audiometric results do not include speech discriminations scores. The February 2008 private audiological results include speech discrimination scores, but do not reflect which speech discrimination test was used. Accordingly, the VA examination results are the only results that may be used for determination of the proper disability rating. 

The Rating Schedule specifies that the Maryland CNC test be used for speech discrimination scores. See 38 C.F.R. § 4.85. When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011). While it is not clear if the February 2008 private audiologist used the Maryland CNC test, clarification is not needed. In comparison with the other audiologist test results during the appeal period, the February 2008 audiological results demonstrate similar hearing acuity. Even assuming the February 2008 private audiologist used the Maryland CNC test, the results do not demonstrate a compensable hearing loss disability. The private audiometric findings, as applied to Table VI, would yield a Roman numeral designation of I for the right ear and of II in the left ear. The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (II), entered into Table VII would produce a zero percent disability rating for hearing impairment.

While additional audiological results cannot be used for rating purposes, these results are similar in severity to the results documented in the VA examination reports, thus increasing the apparent validity and probative value of the VA examination results as an accurate assessment of the Veteran's hearing loss disability. The results of the VA examinations reflect that the severity of the Veteran's bilateral hearing loss does not warrant entitlement to an initial compensable disability rating or entitlement to a higher disability rating on or after April 25, 2016. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people with background noise present. However, disability ratings are derived by a mechanical application of the Rating Schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating, or entitlement to a rating in excess of 20 percent from April 25, 2016, forward. 

The preponderance of the evidence is against the appeal for an initial compensable disability rating and in excess of 20 percent from April 25, 2016, forward, for bilateral hearing loss and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Foot and Bilateral Foot Disabilities 

Disabilities of the feet are contemplated by Diagnostic Codes 5276 through 5284, which in some instances, provide for disability ratings for unilateral or bilateral disabilities. 38 C.F.R. § 4.71a.

From January 9, 2008, until April 30, 2016, the Veteran's right foot disability, diagnosed as posttraumatic arthrosis, was rated as non-compensable under the hyphenated Diagnostic Code 5299-5282. Posttraumatic arthrosis of the foot, however, is not specifically listed in the Rating Schedule. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Diagnostic Code 5282 contemplates hammer toes, which addresses the functional effects of the Veteran's right foot disability. However, while the hyphenated Diagnostic Code 5299-5282 is an appropriate diagnostic code under which to rate the Veteran's right foot disability, as discussed below, the Board finds that the right foot disability is more accurately rated under Diagnostic Code 5279, which contemplates metatarsalgia.

Under Diagnostic Code 5282, a non-compensable disability rating is provided for a hammer toe deformity affecting single toes of a particular foot. 38 C.F.R. § 4.71a. A 10 percent disability rating is provided for a hammer toe deformity of all toes of a particular foot without a claw foot deformity. Id. Under Diagnostic Code 5279, a single 10 percent disability rating is provided for anterior metatarsalgia, whether occurring unilaterally or bilaterally. Id. 

In rating orthopedic disabilities, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Upon VA examination in June 2008, the Veteran reported pain in the right second toe with episodic swelling, redness, and stiffness. The Veteran reported decreased standing tolerance and decreased walking tolerance. Upon physical examination, the VA examiner documented no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, hammer toes, hallux valgus, hallux rigidus, pes cavus, or pes planus. The VA examiner also noted a normal gait. Following examination, the VA examiner diagnosed posttraumatic arthrosis of the right foot, and noted that the Veteran's symptoms caused a mild-to-moderate effect on his ability to perform recreational activities, but otherwise resulted in no functional impact on his ability to perform daily activities. 

VA podiatry treatment notes dated between August 2009 and December 2009 reflect that the Veteran reported right second and third metatarsophalangeal joint pain. The VA podiatrist noted weakness and limited ankle joint motion. The VA podiatrist diagnosed gastro-soleal equinus, decreased range of motion of the ankle joint, metatarsalgia of the second, third, and fourth digits, and mid-foot arthritis. 

Upon VA examination in February 2010, the Veteran reported constant pain and episodic swelling in the right foot, necessitating use of an orthotic insert. Upon physical examination, the VA examiner noted painful motion and tenderness to palpation, but no hammer toes, no hallux valgus or rigidus, no pes cavus, and no pes planus. The VA examiner noted a normal gait pattern. Following examination, the VA examiner diagnosed posttraumatic arthrosis of the right foot, and noted that the Veteran's symptoms caused a moderate-to-severe effect on his ability to perform recreational activities, but otherwise resulted in no functional impact on his ability to perform daily activities.

During the September 2015 Board hearing, the Veteran testified that he experiences constant pain in his right foot that results in decreased standing and walking tolerance. The Veteran reported wearing orthotic inserts, but denied swelling and loss of balance. 

A December 2015 VA treatment record reflects that the Veteran presented with bilateral forefoot pain, but reported walking "a lot" for exercise. The VA podiatrist noted limited range of motion of the ankle and mild tenderness of the metatarsal heads. The VA podiatrist also noted normal range of motion of the midfoot and normal strength in all planes. The VA podiatrist diagnosed metatarsalgia and prescribed orthotic inserts. 

Upon VA examination performed on April 30, 2016, the Veteran reported bilateral constant forefoot pain that limits his standing and walking tolerance to less than 30 minutes, limits his stair negotiation, and limits his carrying and lifting capacity. The Veteran reported working a part-time job that requires standing, and his feet would become sore and swollen by the end of his work day. Upon physical examination, the VA examiner noted bilateral flat feet with pain on accentuated use bilaterally, pain accentuated with manipulation of the foot bilaterally, swelling bilaterally, extreme tenderness on the plantar aspects bilaterally improved with orthotic inserts, and decreased longitudinal arch height with the weight bearing line over the great toe bilaterally; the VA examiner denied the presence of marked pronation and marked inward displacement and severe spasm of the Achilles tendon. The VA examiner also noted bilateral metatarsalgia, hammer toes in second through fifth digits bilaterally, and moderate tenderness to palpation of the bilateral plantar fascia. The VA examiner indicated that the Veteran experiences a bilateral foot disability, but not of such severity that results in loss of use of the feet. Following examination, the VA examiner diagnosed posttraumatic arthrosis in both feet; the VA examiner noted that this diagnosis was associated with metatarsalgia, hammer toes, and plantar fasciitis. 

The preponderance of the evidence demonstrates that prior to April 30, 2016, the Veteran's right foot disability was manifested by pain, swelling, redness, stiffness, tenderness to palpation, and decreased weight bearing tolerance. The preponderance of the lay and medical evidence reflects that the Veteran's complaints of pain and other symptoms have resulted in decreased mobility, decreased functional capacity, and the need for orthotic inserts for independent ambulation. In this regard, the Board finds that the symptomatology and functional limitations associated with the Veteran's right foot disability warrant a 10 percent disability rating prior to April 30, 2016. 

First, while VA examiners have provided a diagnosis of posttraumatic arthrosis, a diagnosis not specifically listed in the Rating Schedule, the Veteran's treating podiatrists have also provided a diagnosis of metatarsalgia, a diagnosis that is specifically listed in the Rating Schedule. Therefore, while the Veteran's right foot disability has been rated by analogy under Diagnostic Code 5282, a disability rating under Diagnostic Code 5279 is more appropriate and more accurately reflects the overall disability picture associated with the Veteran's right foot. See 38 C.F.R. § 4.71a; see also Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993). As noted above, a 10 percent disability rating is provided for anterior metatarsalgia under Diagnostic Code 5279. 38 C.F.R. § 4.71a. 

Second, regardless of whether the right foot disability is rated under Diagnostic Code 5279 or by analogy under Diagnostic Code 5282, a 10 percent disability rating is warranted under 38 C.F.R. § 4.59 on the basis of painful motion. While the diagnostic codes that govern foot disabilities are not based on objective range-of-motion measurements, "the plain language of [38 C.F.R.] § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under [diagnostic codes] predicated on range[-]of[-]motion measurements." Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at 4 (Dec. 15, 2016). Instead, the intention of 38 C.F.R. § 4.59 is to recognize actually painful joints or periarticular regions as entitled to, at least, the minimum compensable rating for the joint. Id. As provided by several diagnostic codes contemplating foot disabilities, including Diagnostic Code 5279, the minimum compensable disability rating for the foot is 10 percent. 38 C.F.R. § 4.71a. As the preponderance of the evidence demonstrates that the Veteran's right foot is a painful joint resulting in functional limitations, the right foot disability warrants a 10 percent disability rating prior to April 30, 2016. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. Prior to April 30, 2016, there is no evidence of a pes planus (flat foot), pes cavus (claw foot), weak foot, hallux valgus, or hallux rigidus deformity, and no evidence of malunion of the tarsal or metatarsal bones. Therefore, an alternative or higher disability rating under Diagnostic Codes 5276-5278 or 5280-5283 is not warranted. Id. In addition, as the Veteran's right foot disability is manifested by metatarsalgia, a diagnosis specifically listed in the Rating Schedule, an alternative rating by analogy under Diagnostic Code 5284, which contemplated "other" foot injuries would be inappropriate. See Copeland, 27 Vet. App. at 336-37. 

Effective April 30, 2016, the Veteran's right foot disability was combined with the service-connected left foot disability, and the Veteran was awarded a single, 50 percent disability rating under Diagnostic Code 5276, which contemplates acquired flatfoot disabilities. 38 C.F.R. § 4.71a. Under Diagnostic Code 5276, mild symptoms that are relieved by a built-up shoe or arch support are assigned a non-compensable disability rating. Moderate symptoms manifested by a weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet are assigned a 10 percent disability rating whether they occur unilaterally or bilaterally. Severe symptoms manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, are assigned a 20 percent disability rating if they occur unilaterally, or a 30 percent disability rating if they occur bilaterally. Pronounced symptoms manifested by marked pronation, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the Achilles tendon, that are not improved by orthopedic shoes or appliances are assigned a 30 percent disability rating if the occur unilaterally, or a 50 percent disability rating if they occur bilaterally. 

Review of the medical evidence demonstrates a clear increase in the severity of the Veteran's right foot disability as reflected by comparing the December 2015 VA treatment record and the April 2016 VA examination report. While both records reflect the Veteran's complaints of pain, the April 2016 VA examination report documents postural abnormalities not previously identified by other VA examiners or clinicians, namely a pes planus deformity manifested by a decreased longitudinal arch height and the weight bearing line over the great toe. In addition, the April 2016 VA examiner documented a significant decrease in overall function, noting decreased tolerance to stair negotiation, decreased lifting and carrying capacity, and a weight bearing tolerance to less than 30 minutes. In contrast, a December 2015 VA podiatrist noted that the Veteran reported walking "a lot" for exercise. The Board, therefore, finds that the evidence demonstrates a worsening of the symptomatology associated with the right foot disability, and a staged rating is appropriate. See Fenderson, 12 Vet. App. at 126. 

The 50 percent disability rating assigned to the Veteran's bilateral foot disability effective April 30, 2016, is the maximum schedular disability rating under Diagnostic Code 5276. 38 C.F.R. § 4.71a. Therefore, entitlement to a higher schedular disability rating is warranted only for loss of use of the feet. See 38 C.F.R. § 4.71a, Diagnostic Code 5167. However, the April 2016 VA examination specifically noted that the bilateral foot disability was not of such severity that resulted in loss of use of the feet. Therefore, entitlement to a higher disability rating on or after April 30, 2016, is not warranted. 

The Veteran is competent to report observable symptoms, such as pain and weakness. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right foot disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

The Board notes that the use of assistive devices, such as orthotic inserts, is only specifically contemplated by the rating criteria under Diagnostic Code 5726, but not specifically contemplated by Diagnostic Code 5279. 38 C.F.R. § 4.71a. Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, orthotics are provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance. The symptoms that necessitate the use of orthotics are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses an individual's functional limitations. See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the Veteran's use of orthotics as it relates to the symptomatology and functional impairment associated with his right foot disability in the determination that a higher disability rating is not warranted.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports an initial disability rating of 10 percent, but no higher, for a right foot disability prior to April 30, 2016. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. However, as the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent disabling prior to April 30, 2016, and in excess of 50 percent disability from April 30, 2016, forward, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's hearing loss and right foot disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Board has considered the Veteran's complaints of difficulty hearing other people, particularly with background noise present. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his daily life. See Martinak, 21 Vet. App. at 455. 

Similarly, the schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on functional limitations, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's right foot disability is manifested by symptoms of pain, swelling, weakness, and decreased weight bearing tolerance, necessitating the use of orthotic inserts. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279. While the use of orthotic inserts is only specifically contemplated by Diagnostic Code 5276, the Veteran's use of orthotics, which is indicative of the severity of symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining the degree of functional impairment caused by the Veteran's right foot disability, as allowed and instructed by DeLuca. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's hearing loss and right foot disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports increased pain and swelling in his right foot after prolonged standing at his part-time job, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Service connection for rheumatoid arthritis is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.

Entitlement to an initial compensable disability rating, and in excess of 20 percent from April 25, 2016, forward, for bilateral hearing loss is denied. 

Entitlement to an initial disability rating of 10 percent for a right foot disability prior to April 30, 2016, is granted. 

Entitlement to an increased disability rating in excess of 50 percent for a bilateral foot disability from April 30, 2016, forward, is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


